SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 CEPHALON, INC. (Name of Subject Company) CEPHALON, INC. (Name of Person(s) Filing Statement) Common Stock, Par Value $0.01 Per Share (including the associated Series A Junior Participating Preferred Stock Purchase Rights) (Title of Class of Securities) (CUSIP Number of Class of Securities) Gerald J. Pappert Executive Vice President, General Counsel and Secretary Cephalon, Inc. 41 Moores Rd. Frazer, Pennsylvania 19355 (610) 344-0200 (Name, Address and Telephone Number of Person authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With copies to: Eileen T. Nugent, Esq. Neil P. Stronski, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (212) 735-3000 [X] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer.
